ICJ_016_AngloIranianOil_GBR_IRN_1952-07-22_JUD_01_PO_04_FR.txt. 142

OPINION DISSIDENTE DE M. READ
[Traduction]

A mon regret, je ne puis me rallier à l’arrêt rendu par la Cour
en cette affaire et je dois énoncer les motifs pour lesquels j'arrive
à la conclusion que les exceptions soulevées par l’Iran contre la
compétence de la Cour doivent être rejetées.

Avant d'examiner la déclaration persane, il faut choisir la
manière d'envisager le problème d'interprétation. Le droit inter-
national ne contient pas de règles précises portant directement
sur la question que la Cour doit trancher. [1 y a toutefois des
principes généraux importants qu’il convient de prendre en
considération dans les circonstances de l’espèce.

Le premier principe a été appliqué par la Cour dans son avis
consultatif sur l’admission d’un Etat aux Nations Unies (C. I. J.
Recueil 1950, p. 8). Il a été énoncé dans les termes suivants :

« La Cour croit nécessaire de dire que le premier devoir d’un
tribunal, appelé à interpréter et à appliquer les dispositions d’un
traité, est de s’efforcer de donner effet, selon leur sens naturel et
ordinaire, à ces dispositions prises dans leur contexte. Si les mots
pertinents, lorsqu'on leur attribue leur signification naturelle et
ordinaire, ont un sens dans leur contexte, l'examen doit s'arrêter
la. En revanche, si les mots, lorsqu'on leur attribue leur signification
naturelle et ordinaire, sont équivoques ou conduisent à des résultats
déraisonnables, c’est alors — et alors seulement — que la Cour
doit rechercher par d'autres méthodes d'interprétation ce que les
parties avaient en réalité dans l'esprit quand elles se sont servies
des mots dont il s'agit. »

Le deuxième principe est en réalité un aspect particulier du
premier. Il a été appliqué par la Cour dans son avis consultatif
sur l'interprétation des traités de paix, deuxième phase (C. I. J.
Recueil 1950, p. 229), où il est énoncé ce qui suit :

« La Cour est appelée à interpréter les traités, non à les reviser. »

Je ne puis accepter la théorie d’après laquelle les principes du
droit international régissant l'interprétation des traités ne sau-
raient s'appliquer à la déclaration persane parce qu’elle est unila-
térale. Sans doute a-t-elle été rédigée unilatéralement. En revanche,
elle se rapporte en termes exprès à l’article 36 du Statut et aux
déclarations d’autres États qui avaient déjà déposé, ou qui
pourraient déposer dans l'avenir, des déclarations réciproques.
L'intention était d'établir avec ces États des relations juridiques
de caractère consensuel, dans le cadre du régime institué par les
dispositions de l’article 36.

53
OPINION DISSIDENTE DE M. READ 143

Il existe une autre considération qui, à proprement dire, n’est
pas un principe, mais la réfutation d’une théorie erronée.

On a soutenu que la Cour devrait appliquer une interprétation
restrictive aux dispositions de la déclaration, parce que c’est une
disposition ou clause conventionnelle conférant compétence à la
Cour. En outre, on a prétendu qu’une clause attributive de
juridiction est une restriction à la souveraineté de l’État et que,
par conséquent, on doit l'interpréter restrictivement.

L’énoncé d’une déclaration est l'exercice de la souveraineté de
l'Etat ; il n’en est, en aucun sens, une limitation. En conséquence,
on doit l'interpréter de manière à donner effet à l'intention de
l'État telle qu’elle se dégage des termes employés et non par
une méthode restrictive, ayant pour objet de mettre à néant
l'intention de l'État qui a exercé ce pouvoir souverain.

A l'appui de la thèse suivant laquelle une interprétation restric-
tive s’imposerait, on peut citer diverses opinions incidentes (obiter
dicta) de la Cour permanente et, notamment, les déclarations
faites dans deux affaires — celle des Zones franches, Série A/B,
n° 46, page 138, et celle des Phosphates du Maroc, Série A/B,
n° 74, page 23. On doit observer cependant que, dans aucun de
ces cas, la Cour n’a fondé sa décision sur l'interprétation restrictive.

L'article 38 du Statut est impératif et non discrétionnaire. Il
enjoint à la Cour d'appliquer les décisions judiciaires comme moyen
auxiliaire de déterminer les règles de droit. L'expression « décisions
judiciaires » comprend certainement la jurisprudence de la présente
Cour et de la Cour permanente. Je suis convaincu qu’elle comprend
les principes appliqués par la Cour à la base de ses décisions.
Il est toutefois non moins clair que cette expression ne peut
s'interpréter de manière à forcer la Cour à appliquer les opinions
incidentes (obiler dicta).

Il serait trop long de passer en revue la jurisprudence de la Cour
permanente et de la présente Cour. Je n’ai pu trouver aucune affaire
dans laquelle l’une ou l’autre de ces juridictions ait appliqué une
interprétation restrictive à une clause attributive de compétence
pour fonder sa décision. IL est établi pour moi que les deux Cours
ont, dans tous les cas, tranché les questions de compétence confor-
mément aux principes indiqués ci-dessus. À vrai dire, les deux
Cours ont, dans le cadre de ces principes, donné des interprétations
libérales aux clauses de juridiction, de manière à faire sortir tous
leurs effets aux intentions des parties intéressées. Il suffit de se
référer à l’une des décisions de la Cour. Dans l'affaire Ambatielos
(C. I. J. Recueil 1952, p. 28), elle a reconnu sa compétence, nonob-
stant le fait que l'interprétation restrictive de la clause de juridic-
tion aurait conduit inévitablement au résultat opposé.

Il est une autre raison déterminante pour rejeter la théorie de
l'interprétation restrictive des clauses de compétence. La Cour est
dans une situation différente de celle où se trouvait la Cour perma-
nente. Elle est liée directement par les dispositions de la Charte et

54
OPINION DISSIDENTE DE M. READ 144

elle est « l'organe judiciaire principal des Nations Unies ». Elle ne
saurait ignorer le Préambule de la Charte et l’énoncé de ses Buts et
Principes. Elle doit tenir compte du fait que l’acceptation de la
juridiction obligatoire de la Cour est un des moyens les plus efficaces
par lesquels les Membres des Nations Unies ont essayé de donner
effet pratique au Préambule et aux Buts et Principes. Je manque-
rais à mon devoir de juge en appliquant une règle d’interprétation
destinée à mettre en échec les efforts des Membres pour atteindre
ce but.

3k *

A la lumière de ces considérations, il devient nécessaire d’exa-
miner si l’Iran, en vertu de la déclaration de 1932, a accepté que
la Cour exerce sa compétence dans une affaire de la nature de celle
qui a été introduite par le Gouvernement du Royaume-Uni.

Il convient d'examiner tout d’abord si le Royaume-Uni a le droit
de se fonder sur l'application des dispositions de traités entre
l'Iran et les États tiers, — traités conclus après la ratification de la
déclaration et invoqués en vertu des clauses de la nation la plus
favorisée figurant dans les anciens traités britanniques.

Le Royaume-Uni a invoqué les dispositions de la nation la plus
favorisée du traité de 1857, article 9, lequel énonce « que le traite-
ment appliqué à leurs sujets respectifs et à leur commerce sera à
tous égards placé sur la base du traitement appliqué aux ressortis-
sants et au commerce de la nation la plus favorisée ». IL convient
d'observer que cette clause était de nature pleinement réciproque,
en ce qu’elle conférait des droits et des privilèges aux deux parties.
Lorsque le régime des capitulations prit fin en 1928, ces dispositions
furent maintenues sur la base d’un échange de notes.

Le Gouvernement du Royaume-Uni fonde ainsi sa thèse sur
les dispositions de trois traités conclus par la Perse avec le Dane-
mark et la Suisse en 1934, et par l'Iran avec la Turquie en 1937.
Il me suffira ici d'examiner les dispositions du traité avec le
Danemark qui a été accepté par la Perse après la ratification de
la déclaration.

Le traité conclu avec le Danemark contient, dans son article IV,
les dispositions suivantes :

« Les ressortissants de chacune des Hautes Parties contractantes
seront, sur le territoire de l’autre, reçus et traités relativement à
leur personne et à leurs biens, conformément aux principes et à
la pratique du droit commun international. Ils y jouiront de la plus
constante protection des lois et des autorités territoriales pour
leur personne et pour leurs biens, droits et intérêts... »

Il ne fait aucun doute que, juridiquement, en vertu des dispo-
sitions du traité danois, l'Iran a Vobligation conventionnelle de
traiter les sujets britanniques « conformément aux principes et à
la pratique du droit commun international ».

55
OPINION DISSIDENTE DE M. READ 145

Le seul fait de l'existence d’une action fondée sur le traité
danois, invoqué en vertu de la clause de la nation la plus favorisée,
ne permettrait pas a la Cour de se déclarer compétente. Il faut
que l’action rentre dans le cadre de la déclaration persane. A
cette fin, il faut présumer que la Cour a décidé que la déclaration
doit s’interpréter comme s'appliquant uniquement aux traités ou
conventions acceptés par la Perse après la ratification de cette
déclaration.

En traitant de cet aspect de la question, on peut réduire les
termes de la déclaration à quelques mots. Je ne prétends pas
qu'il faille en ignorer le contexte, mais, pour le moment, il nous
suffira d'examiner le passage suivant :

«.... au sujet de situations ou de faits ayant directement ou indirec-
tement trait à l'application des traités ou conventions acceptés par
la Perse ».

I s’agit de déterminer si le différend relatif à l’Anglo-Iranian Oil
Company se rattache directement ou indirectement à l’application
du traité danois, traité certainement accepté par la Perse après
la ratification de la déclaration.

Il n'y a pas de doute que le différend et les faits se rattachent
directement à l'application du traité de 1857. Il est toutefois non
moins clair qu’ils se rattachent indirectement à l'application des
dispositions du traité danois, invoquées en vertu des clauses de
la nation la plus favorisée.

Il est à cet égard nécessaire de revenir sur les principes que
j'ai énoncés dans la première partie de la présente opinion.

Le fait que la compétence dépend de la volonté des parties
oblige à examiner quelle était la volonté du Gouvernement persan
lorsqu'il a fait sa déclaration. Cette volonté s’est exprimée dans
les termes employés, et, pour la rechercher, il faut appliquer le
premier principe. Il faut donner effet aux mots employés dans
leur sens naturel et ordinaire dans le contexte où ils apparaissent.
Le deuxième principe est tout aussi important. J'ai le devoir
d'interpréter la déclaration et non de la reviser. En d’autres
termes, en essayant de rechercher le sens de ces mots, je ne saurais
négliger les mots dont on s’est effectivement servi, leur donner
un sens différent de leur sens naturel et ordinaire, ni ajouter
des mots ou idées qui ne figurent pas dans la déclaration.

Si les mots «directement ou indirectement » avaient été omis
de la déclaration, on aurait pu présumer que la compétence était
limitée aux situations ou faits ayant trait directement aux traités
ou conventions acceptés par la Perse. Mais les mots « directement
ou indirectement » n’ont pas été omis de la déclaration et toute
tentative de linterpréter en laissant de côté cette expression,
équivaudrait à une revision, ce qu'un juge n’a pas le droit de
faire. En outre, le fait d’attribuer aux mots «directement ou
indirectement » un sens différent et artificiel équivaudrait égale-

56
OPINION DISSIDENTE DE M. READ 146

ment à une revision, dépassant mes pouvoirs de juge. De même,
toute tentative de suggérer qu’on peut trouver dans la déclaration,
prise dans son ensemble, une intention positive d’écarter les
différends pour le motif qu’ils peuvent, dans une certaine mesure,
se fonder sur les dispositions de traités antérieurs, équivaudrait
également à reviser la déclaration par l’incorporation de termes
qui n’y figurent pas.

Deux considérations viennent renforcer solidement Vinterpré-
tation fondée sur le sens naturel et ordinaire des mots employés.
La première est que le Gouvernement persan connaissait certaine-
ment, en faisant la déclaration, l'existence de la clause de la
nation la plus favorisée mentionnée ci-dessus. Il y en avait cer-
tainement d’autres. Il a dû envisager la possibilité ou même la
probabilité de différends ayant directement trait à l'application
de telles clauses et indirectement à l’application de traités ou
conventions ultérieurs. En rédigeant la déclaration, il s’est délibé-
rément servi de la conjonction disjonctive «ou», dont le sens
n’est pas équivoque. Il ne saurait y avoir de doute que le Gouver-
nement persan a envisagé un système de compétence obligatoire
assez large pour comprendre les différends nés de cette manière.
Cette intention étant présumée, je ne connais aucun moyen par
lequel elle aurait pu être plus clairement traduite que par l'emploi
des mots «directement ou indirectement ».

Assurément, la rédaction de la déclaration était imparfaite, en
sorte qu’il est possible, en se servant d'un raisonnement purement
grammatical, d'attribuer à cette expression un sens différent et
dépourvu de réalité. Mais je ne puis me fonder sur une interpréta-
tion purement grammaticale. Si l'interprétation grammaticale peut
prêter à critique, il ne saurait y avoir de doute sur l'intention du
rédacteur lorsqu'il a, de propos délibéré, interpolé dans son texte
l'expression « directement ou indirectement ». J] entendait certaine-
ment élargir la portée de la déclaration de manière à lui faire viser
les différends et les faits ayant un rapport indirect avec les traités
ou conventions dont il s'agissait.

La seconde considération est qu'aucun des arguments invoques
pour amener le Gouvernement persan à exclure les traités anté-
rieurs de la compétence obligatoire de la Cour ne pourrait s’appli-
quer en aucune façon à la compétence obligatoire à propos des
dispositions de traités modernes sans rapport avec le régime des
capitulations et applicables indirectement par la voie des clauses
de la nation la plus favorisée. Il faut se souvenir qu’à la date de
la déclaration, l’article IX du traité de 1857 n'avait plus le caractère
d’une disposition d’un ancien traité du régime des capitulations.
Primitivement, il possédait ce caractère, mais en 1928 le Royaume-
Uni a participé à une dénonciation des dispositions contestables du
traité. Les deux États sont convenus, par un échange de notes, de
maintenir la clause de la nation la plus favorisée, article IX, pendant
les négociations et jusqu’à la conclusion d’un nouveau traité de

57
OPINION DISSIDENTE DE M. READ 147

commerce et de navigation. En réalité, la clause de la nation la plus
favorisée invoquée par le demandeur se fonde sur un accord nou-
veau, accepté par la Perse avant la ratification, mais après la
disparition du régime des capitulations.

En outre, les clauses de la nation la plus favorisée étaient de
nature réciproque ; elles s’harmonisaient pleinement avec le statut
nouveau et indépendant qui résultait de la dénonciation des capitu-
lations. Elles étaient les clefs qui ouvraient aux marchands persans
les portes des quatre coins du monde, et les protégaient lorsqu'ils
se livraient à leurs vastes opérations commerciales. Elles étaient
essentielles à l’économie nationale. Le maintien en vigueur, par
stipulation spéciale, de ces dispositions après la fin du régime
capitulaire, en 1928, apporte la preuve que le Gouvernement
persan, loin de les classer avec les traités de l’ancien régime, les
considérait sous un jour tout à fait différent.

Rien dans le contexte ne permet de rejeter le sens naturel et
ordinaire des termes envisagés. Certains arguments ont cependant
été présentés en plaidoirie. On a soutenu que la réclamation se
fondait sur la clause de la nation la plus favorisée. Cela est naturel-
lement vrai. Cette réclamation se fonde directement sur les clauses
de la nation la plus favorisée et indirectement sur le traité danois,
invoqué en vertu de ces dispositions. L’argument est absolument
sans portée, parce que la tâche de la Cour est simplement de décider
si la Perse, par cette déclaration, a consenti à l'exercice de la
compétence sur des différends ayant trait directement ow indirecte-
ment à l'application de traités acceptés par la Perse.

Vu ces considérations, j'arrive à la conclusion que le Royaume-
Uni a le droit de se prévaloir des dispositions du traité danois
pour fonder la compétence de la Cour. Il est cependant indis-
pensable de préciser qu’en arrivant à cette conclusion, je n’entends
pas préjuger le fond de la question. Je ne saurais examiner dans
une procédure préliminaire si l’objet du différend rentre dans la
sphère d'application de ces dispositions, cette question n'ayant
pas été débattue par les avocats et appartenant essentiellement
au fond du différend. C’est pourquoi je conclus sous cette réserve
que la présente demande est fondée indirectement sur l'application
du traité danois, accepté par la Perse postérieurement à la date
de la déclaration. Par conséquent, l'exception soulevée par l’[ran
contre la juridiction devrait être rejetée en ce qui concerne cette
partie de l'affaire, ou, tout au plus, jointe au fond.

*
* *

Vu la conclusion qui précède, il m’est inutile de discuter la
partie de l’arrét de la Cour qui admet l’exception iranienne, motif
pris du fait que la déclaration limiterait la compétence de la

Cour a des différends ayant trait 4 des traités ou conventions
acceptés par l’Iran après la date de la déclaration.

58
OPINION DISSIDENTE DE M. READ 148

*
* *

Il est cependant nécessaire que j’examine la partie de l'arrêt
qui se rattache à l’accord de 1933.

Cet accord a fait l’objet de l’alinéa c) de la conclusion n° 4 du
Royaume-Uni dont voici le texte :

« La clause conventionnelle provenant du règlement, effectué
en 1933 grâce à la médiation du Conseil de la Société des Nations,
du différend international entre le Royaume-Uni et la Perse, les
conditions de ce règlement sont énoncées dans le contrat de conces-
sion conclu, au cours de la même année, par le Gouvernement
impérial de Perse avec l’Anglo-Persian Oil Company. »

La demande que le Royaume-Uni présente sur le fond, telle
qu'elle est énoncée dans la requête et dans le mémoire, vise pour
une importante partie les manquements à cette clause conven-
tionnelle («treaty stipulation»). Dans cette partie de sa thèse sur
le fond, le Royaume-Uni a soutenu, dans son mémoire, que la
concession de 1933 comprenait « la substance d’un accord implicite
entre le Gouvernement du Royaume-Uni et le Gouvernement de
l’Iran parce qu'il y a eu accord implicite entre ces deux gouver-
nements (accord déployant plein effet comme générateur d’une
obligation de droit international) en ce sens que le Gouvernement
iranien s’est engagé à observer les dispositions de la convention
de concession qu’il avait conclue avec la Compagnie ».

A mon avis, le fond d’un différend comprend les points de
fait et de droit qui donnent lieu à une cause d’action et qu'un
État demandeur doit établir pour avoir droit à la réparation
demandée. Dans tout différend fondé sur un manquement à une
obligation conventionnelle, le demandeur doit établir l'existence
et la portée d’un traité, de même que les faits qui en constituent
la violation, pour qu’un tribunal puisse accorder la réparation
demandée.

Il me paraît donc clair que le point de savoir si un accord
implicite de cette nature est intervenu entre les deux gouver-
nements en 1933 — accord déployant plein effet comme générateur
d’une obligation de droit international — constitue un élément
essentiel de la demande du Royaume-Uni au fond. Il s’agit là
d’une question qui porte partiellement sur le fait et partiellement
sur une combinaison du fait et du droit.

Il est non moins clair que cette question vise tant la compétence
que le fond.

Il ne s'ensuit cependant pas que, parce qu’elle vise la compé-
tence, la question peut être tranchée dans le cadre d’une exception
préliminaire.

L'article 36 (6) du Statut de la Cour énonce ce qui suit :

« En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

59
OPINION DISSIDENTE DE M. READ 149

Le Statut ne prévoit nulle part une procédure sommaire en
matière d'exception préliminaire. I] n’est pas douteux que la
méthode normale envisagée par ledit article exige que la décision
de la Cour, en cas de contestation sur la compétence, soit conforme
aux voies procédurales prévues au chapitre III du Statut. On peut
seulement interpréter les dispositions exceptionelles de l’article 62
du Règlement comme autorisant la Cour à trancher sommairement
les points de juridiction qui peuvent se régler sans préjuger les
questions appartenant au fond. Ces dispositions ne peuvent nulle-
ment s’interpréter comme autorisant la Cour à trancher au cours
d'une procédure préliminaire des points de droit ou de fait qui sont
des éléments essentiels tant de la compétence que du fond, ou qui
sont liés de manière indissoluble au fond de l'espèce. Tel est incon-
testablement le fondement de la règle posée dans l'affaire Losinger
(Série A/B, n° 67, pp. 23-24), ce que confirment d’ailleurs les exem-
ples dans lesquel la Cour permanente a refusé de connaître, dans
le cadre d’une procédure préliminaire, de questions de juridiction
qui se rattachaient ou étaient étroitement liées à des questions de
droit ou de fait faisant partie du fond. Sans tenter de citer toute la
jurisprudence de la Cour permanente, on peut se référer ici a trois
affaires dans lesquelles cette méthode a servi de base de décision :
Prince von Pless, Série A/B, n° 52, page 16; affaire Pajzs, Csaky,
Esterhazy, Série A/B, n° 66, page g; affaire du chemin de fer
Panevezys-Saldutiskis, Série A/B, n° 75, pages 55, 56.

I] m'est impossible de méconnaitre la grave injustice que cause-
rait A un Etat demandeur un arrét qui admettrait une exception
d’incompétence et refuserait d’autoriser un prononcé sur le fond,
tout en tranchant en même temps, à l’encontre de l'État demandeur,
un important point de fait ou de droit faisant partie du fond.
Le refus d'autoriser un jugement du différend aurait pour effet de
renvoyer l’État demandeur et l’État défendeur à d'autres mesures
juridiques ou politiques, en vue de régler le différend. Au moment
de rechercher une autre solution au différend, ni le demandeur ni
le défendeur ne devraient être placés dans un état d’infériorité à la
suite d’une décision sur un point de fait ou de droit touchant le fond.

C'est pour ces motifs que j'arrive à la conclusion que la Cour
n’est pas compétente, au cours d’une procédure préliminaire et en
vertu des dispositions pertinentes du Statut et du Règlement, pour
décider si un accord international est intervenu ou non, en 1933,
entre les deux gouvernements, accord déployant plein effet comme
générateur d'une obligation de droit international. J'arrive à la
conclusion que la compétence de la Cour, à ce stade du débat, est
limitée au point de décider si le prétendu accord international, dans
l’hypothèse où seraient fondées les thèses du Royaume-Uni concer-
nant la nature et la portée de cet accord, est un traité ou une
convention au sens de la déclaration.

60
OPINION DISSIDENTE DE M. READ 150

C’est pourquoi je me vois obligé de conclure que, dans son aspect
qui se rattache à l'existence et à la portée d’un prétendu accord
international, cette exception devrait être jointe au fond.

Vu la décision de la Cour concernant l’exception n° 3 soulevée
par l'Iran, il est inutile que j’énonce les motifs qui m’obligent à
rejeter les autres exceptions de l'Iran (n°5 1, 2, 4, 5 et 6).

(Signé) J. E. READ.

61
